‘Ejectment. The Plaintiff and Defendant both claimed under otic Wright, who while an infant, liad conveyed to Houser; ami after full age, to lleynolds; but after coming of age, and before he conveyed to Reynolds, he said to Houser, “ l ví ill never take advantage of my having been an infant at the time of executing the deed, and it is my wish that you should keep the land ;” and upon the authority of some cases cited by Mr. Whyle, from Bac. rib. Veri), infant, where such or the like words, had been held to he a confirmation of the deed. Judge Macay directed the jury to find for the Plaintiff; and they did so,, There were many other points made by the Counsel in the argument of this case, but the whole cause seemed at length to turn «pon this only, and therefore the others are omitted.